Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Summary
3.    	This office action for US Patent application 16/772,037 is responsive to the amendments filed on 07/12/2021 in response to the Non-Final Rejection of 04/13/2021. Claim 17 has been amended. Currently, claims 13-32 are pending and are presented for examination.


Response to Arguments
4.    	Applicant’s remarks filed on 07/12/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 13-32 are allowed.
REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to encoding a picture block using texture-based split prediction.
The closest prior art found was Li et al. US 2017/0208336 A1 and Shan et al. WO 2019/072367 A1, hereinafter referred to as Li and Shan, respectively, as noted in the last office action dated 04/13/2021. Examiner after considering Applicant’s remarks agrees the art of record does not teach all of the limitation of the instant claims, in particular “determining a split mode based on a texture-based split prediction set obtained for the block” as recited in claim 13 and as similarly recited in claims 22 and 31. Li teaches a multi-type tree (MTT) framework for partitioning a coded picture (e.g. 0032 and 0079), however, Li does not explicitly address texture-based split prediction as claimed. Likewise, Shan is also silent regarding texture-based split prediction. As such, the collective teachings of the above prior art either alone or in combination do not reasonably disclose the collective features of claims 13, 22, and 31 i.e., “An encoding method comprising, for a block to encode: determining a split mode based on a texture-based split prediction set obtained for the block providing, for each split mode of a plurality of split modes, a syntax element indicating whether or not the split mode is likely to be chosen for encoding the block, wherein determining said split mode comprises adapting said texture-based split prediction set according to at least one of a binary or triple split mode non- redundancy constraint and a heuristic-based split mode set pruning, wherein a split mode non-redundancy constraint disallows split modes for a block so that at most one series of spatial divisions of the block provides a given set of boundaries within said block and wherein said heuristic-based split mode set pruning disallows split modes for a block based at least on a block split depth representing a number of successive splits for obtaining this block; and, encoding said block using said determined split mode.” as recited for example in claim 13 and as similarly recited in claims 22 and 31.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/14/2017). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 13-32 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486